American Funds Insurance Series 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9447 Fax (213) 486 9455 E-mail: siik@capgroup.com Steven I. Koszalka Secretary September 14, 2012 Document Control Division of Investment Management Securities and Exchange Commission Office of Insurance Products treet, NE Washington, DC 20549 Re: American Funds Insurance Series – Protected Asset Allocation Fund File No. 002-86838 and No. 811-03857 Dear Sir or Madam: Attached is Form N-1A of the above-named investment company, which includes Post-Effective Amendment No. 58 to the Registration Statement under the Securities Act of 1933 and Amendment No. 58 to the Registration Statement under the Investment Company Act of 1940, as amended.The prospectuses and Statement of Additional Information have been marked to show changes from the previous filing. This Registration Statement contains disclosure that is responsive to oral comments we received from the Staff of the U.S. Securities and Exchange Commission on August 1, 2012 to Amendment No. 57 consistent with the Series’ response to such comments filed with the Commission via correspondence on August 23, 2012. It is proposed that this registration statement become automatically effective on September 17, 2012 pursuant to paragraph(b) of rule 485. Sincerely, /s/ Steven I. Koszalka Steven I. Koszalka Attachment cc: Sally Samuel Division of Investment Management – Office of Insurance Products
